Citation Nr: 0125297	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The decision denied the veteran an 
increased rating for PTSD, currently rated as 30 percent 
disabling.

The veteran testified before a Member of the Travel Board at 
a hearing held at the RO in July 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's post-traumatic stress disorder has resulted 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

3.  The post-traumatic stress disorder has not resulted in 
total occupational and social impairment or symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent rating for post-traumatic 
stress disorder are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.21, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the reports from two VA 
examinations, the veteran's VA treatment records, a letter 
from the veteran's social worker, and the veteran's 
statements and testimony before a Member of the Travel Board 
at a hearing in July 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for an 
increased rating for PTSD, currently rated as 30 percent 
disabling.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran filed a claim for an increased rating for PTSD in 
June 1998.  A VA examination was conducted in August 1998.  
The veteran's claims file was reviewed.  The report noted an 
exaggerated startle response and hypervigilance.  The 
veteran's inappropriate behavior includes occasional 
exaggerated and unjustified anger with others.  The veteran 
had a suicide attempt in 1984 and has admitted to suicidal 
and homicidal ideation.  The veteran reported some 
disorientation to time indicating that he was off by a day or 
two at times.  The veteran had difficulty with names and 
remembering tasks people ask him to do.  He had long-term 
concentration problems and reported decrease in both long-
term and short-term memory in the previous four years.  The 
veteran had recurrent depression throughout his adult life 
and impaired impulse control.  He reported difficulty 
sleeping indicating he might get four to six hours of sleep 
at night, but was frequently disturbed by nightmares.  At 
that time the veteran reported he was attending Alcoholics 
Anonymous and drinking only occasionally.  The examiner gave 
the veteran a Global Assessment Functioning (GAF) score of 
40.  His highest GAF score in the previous year was 45.

A second VA exam was conducted in August 1999.  The veteran's 
available medical records and claims folder were reviewed.  
The report noted that the veteran had mild psychomoter 
agitation.  The veteran was oriented, but his concentration 
was impaired.  The veteran continued to have episodes of 
angry outbursts.  The examiner indicated the the veteran had 
difficulty recalling details of combat-related trauma 
(psychogenic amnesia).  The veteran had episodic panic 
attacks with situations that recapture a traumatic event.  
The report indicates that the veteran has chronic and 
persistent anxiety.  He has episodes where he becomes very 
agitated and uncontrolled in situations that recall combat-
related past trauma.  The veteran described chronic insomnia.  
The report noted that the veteran had not worked in the past 
twelve months.  His GAF score was 50.

VA treatment records were submitted that covered the 
veteran's treatment for PTSD from May 1997 to April 1999.  
His GAF in May 1997 was 35.  His GAF for the previous year 
was 40.  The veteran was experiencing insomnia due to combat 
related nightmares.  Medication was prescribed, doxepin, that 
assisted the veteran with insomnia.  The social worker 
indicated in his May 1997 report that the veteran was at high 
risk for suicide by virtue of 2 previous attempts, active 
alcohol dependence and an expression of hopelessness.

In a psychiatric interview conducted in September 1998, the 
veteran indicated that he was having problems getting along 
with family members.  He reported serious thoughts of suicide 
within the past 30 days.  In November 1998, the veteran 
continued to have nightmares related to combat experiences.  
He had passive suicidal ideations but denied any suicide 
attempts since 1991.  His GAF score was 55.  In February 1999 
his GAF was 40/45.

A letter from the veteran's social worker indicated that the 
veteran's impairment due to PTSD was increasing with age.  
Intrusive thoughts are persistent and intense and contribute 
to the impairment of the veteran's concentration and 
immediate memory.  The veteran has a low tolerance for social 
interaction, is easily angered and avoids most social 
interactions.  He has poor relationships with his children 
and other family.  The veteran continues to have crying 
spells and poor hygiene.  He does not sleep well and is 
usually tired.  The social worker indicated that the 
veteran's attempts at intensive therapy have been counter 
productive.  The social worker indicated that he believes the 
veteran is unemployable by virtue of PTSD.  His GAF score was 
40/45.

The veteran testified at a hearing before a Member of the 
Travel Board in July 2001.  He stated that he no longer 
attends social functions and did not like big crowds.  He 
indicated that, in the past several years, his relationship 
with his children has gotten worse.  His son lives in 
California and he has not seen him in two to three years.  
His daughter lives about four blocks from him and he has not 
seen her in three months.  The veteran has been married four 
times.  Three of his marriages ended in divorce, one in the 
death of his spouse.  He testified that the divorces were 
primarily due to his drinking and problems controlling his 
temper.  He indicated that he usually wakes up three to four 
times a night.  He testified that he rarely leaves his 
trailer.  He does not drive long distances or in unfamiliar 
areas because he gets angry in traffic situations.  The 
veteran testified that he had had problems with previous 
employment due to social interaction and loud noises that 
brought on flashbacks.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Reports from the veteran's social worker indicate that he has 
severe occupational deficiencies.  The social worker noted 
his belief that the veteran is unemployable due to his PTSD.  
His last two jobs were difficult for him due to social 
interaction and loud noises.

The veteran has an inability to maintain effective 
relationships due to his PTSD.  He testified that he has a 
poor relationship with his children.  The veteran has had 
difficulty maintaining relationships with women.  Three of 
his four marriages ended in divorce reportedly due to his 
behavior.  The veteran testified that he does not like big 
crowds and avoids social interactions where possible.

Treatment reports indicate that the veteran has had passive 
suicidal ideation and several suicide attempts.  He has been 
experiencing recurrent depression for many years.  He is 
prone to panic attacks.  His social worker indicated that he 
does have poor personal hygiene.  The veteran continues to 
have problems with sleep.  Although medications help him with 
insomnia, the veteran reports waking three to four times a 
night due to combat related nightmares.  The veteran has 
impaired impulse control.  He has stated that he has a 
problem controlling his anger in certain situations.  He has 
on occasion lashed out at people who have not provoked him.

The veteran currently has a GAF score of 40/45.  Therefore, 
he has impairment ranging from serious impairment in social, 
occupational or school functioning to major impairment in 
several areas such as work or school, family relations, 
thinking, judgment or mood.  Accordingly, the Board finds 
that the veteran has satisfied the criteria for a 70 percent 
rating under Diagnostic Code 9411.

The Board notes that the veteran does not satisfy the 
criteria for a 100 percent rating under Diagnostic Code 9411 
at this time.  The evidence shows that the post-traumatic 
stress disorder has not resulted in total occupational and 
social impairment or symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.


ORDER

A 70 percent initial rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

